DETAILED ACTION
The amendment filed on June 10, 2021 has been entered.
Claim(s) 1, 3-4 and 8-24 is/are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-4 and 8-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “an inner wall of the flow passage” in lines 23-24 is indefinite, since it is unclear whether it is the same or different structure from the recitation “an inner wall of the flow passage” in lines 19-20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation “the blocking member has an end portion that is near to the discharge port and that is fixed to an inner wall of the flow passage” in claim 3 is substantially the same as claim 1, lines 19-20 reciting “an end portion of the blocking member close to the discharge port is fixed to an inner wall of the flow passage.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) with English translation in view of Nagami et al. (8,462,505).
Yano (annotated Figure 4, next page) discloses a vehicle control device (paragraph 1, first sentence) comprising:
	a housing 1 to be mounted on a vehicle, the housing 1 having (i) a suction port 61 through which outdoor air is taken in along a width direction (along the short dimension) of the 
a filter 5 to be disposed at the suction port 61;
	a flow passage (shaded region) through which the air taken in through the suction port 61 is to pass until the air is discharged from the discharge port 7;
	a blower 2 disposed in the flow passage;
a blocking member that is a one-piece round plate-shaped member, the blocking member being disposed, in the flow passage, at a position at which the blocking member faces an opening face of the suction port 61 and a distance between the blocking member and the suction port 61 is in a predetermined range; and
	an electronic component 4 accommodated within the housing 1; 


    PNG
    media_image1.png
    467
    883
    media_image1.png
    Greyscale


wherein an end portion of the blocking member close to the discharge port 7 is fixed to an inner wall 12 of the flow passage, and
blocking member, thereafter flows along the blocking member in a direction away (left) from the discharge port 7, flows (upward) between another end portion of the blocking member and an inner wall of the flow passage, turns in a direction (right) opposite to the direction away (left) from the discharge port 7, passes the electronic component 4 and through the blower 2, and is discharged from the discharge port 7;
	but does not disclose the blocking member faces a whole of the opening face of the suction port 61,
the electronic component 4 disposed exterior to the flow passage, nor
a radiator connected to the electronic component 4, to emit, from a portion of the radiator exposed to the flow passage, heat generated by the electronic component 4, wherein the air taken in through the suction port 61 passes through the radiator.
Nagami et al. (Figures 1-3) disclose a vehicle control device comprising:
	a housing 102 to be mounted on a vehicle 101, the housing 102 having (i) a suction port 120 (leftmost in Figure 2 and uppermost in Figure 3) through which outdoor air is taken in along a width direction (along the short dimension in Figures 2-3) of the vehicle 102 and (ii) a discharge port 121 (leftmost in Figure 2 and uppermost in Figure 3) from which the air taken in through the suction port 120 is discharged;
a flow passage through which the air taken in through the suction port 120 is to pass until the air is discharged from the discharge port 121;
a blower 108 disposed in the flow passage;
a blocking member 107B that is a one-piece plate-shaped member, the blocking member 107B being disposed, in the flow passage, at a position at which the blocking member 107B 
an electronic component 103 accommodated within the housing 102 and disposed exterior to the flow passage; and
a radiator 105 connected to the electronic component 103, to emit, from a portion 151 of the radiator 105 exposed to the flow passage, heat generated by the electronic component 103,
wherein the air taken in through the suction port 120 passes through the radiator 105 for the purpose of minimizing damage to the electronic component 103 with the external environment.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yano the blocking member faces a whole of an opening face of the suction port for the purpose of minimizing dust in the air, and the electronic component disposed exterior to the flow passage and connected to a radiator exposed to the flow passage such that the air taken in through the suction port passes through the radiator for the purpose of minimizing damage to the electronic component with the external environment as recognized by Nagami et al..
Regarding claim 3, as applied to claim 1 above, the claim limitations are already met.
	Regarding claim 4, Figures 2-3 of Nagami et al. teach the suction port 120 is formed on a face 102A of the housing 102 perpendicular to the width direction of the vehicle 101,
	the discharge port 121 is formed on a face 102D of the housing perpendicular to the direction of movement of the vehicle,

	the blower 108 sucks, along the width direction of the vehicle 101, the air taken in through the suction port 120, and thereafter discharges the air along the direction F of movement of the vehicle 101.
Regarding claim 8, as applied to claim 4 above, the claim limitations are met.
Regarding claim 9, Figure 3 of Nagami et al. teaches the radiator 105 is disposed at a position at which the radiator faces a first face of the blocking member 107B opposite to a second face of the blocking member 107B that faces the opening face of the suction port 120.
Regarding claim 10, as applied to claim 9 above, the claim limitations are met.
Regarding claim 11, as applied to claim 9 above, the claim limitations are met.
Regarding claim 12, as applied to claim 9 above, the claim limitations are met.

	Claim(s) 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) in view of Nagami et al. (8,462,505) as applied to claim(s) 1, 3-4 and 8-12 above, and further in view of Hashimoto et al. (JP 2006-50742) with English translation.
	The combined teachings of Yano and Nagami et al. lacks the blower 2 is disposed nearer to the discharge port 7 than the radiator 105 (as taught by Nagami et al.).
Hashimoto et al. (Figure 19) discloses a vehicle control device comprising:
	a housing 1 to be mounted on a vehicle, the housing 1 having (i) a suction port (bottom) through which air is taken in and (ii) a discharge port (top) from which the air taken in through the suction port is discharged;

	a blower 4 disposed along the flow passage;
	an electronic component 6 accommodated within the housing 1 and disposed exterior to the flow passage; and
	a radiator 8 connected to the electronic component 6;
wherein the blower 4 is disposed nearer to the discharge port than the radiator 8 for the purpose of providing an alternative design in mounting the blower 4.  Note Hashimoto et al. discloses the embodiment of Figure 9 is an obvious alternative of the embodiment of Figure 1, which is similar in structure to Figure 4 of Yano.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Yano and Nagami et al. the blower disposed nearer to the discharge port than the radiator for the purpose of providing an alternative design in mounting the blower as recognized by Hashimoto et al..
Regarding claim 14, as applied to claim 13 above, the claim limitations are met.
Regarding claim 15, as applied to claim 13 above, the claim limitations are met.

Claim(s) 16-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2-57466) in view of Nagami et al. (8,462,505) as applied to claim(s) 1, 3-4 and 8-12 above, and further in view of Verdegan et al. (6,422,395).
The combined teachings of Yano and Nagami et al. lacks a shape of a cross section of the filter 5 taken along a horizontal direction is a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions.

	a first filter 82; and a second filter 72 placed downstream of the first filter 82 and having a mesh size that is finer than a mesh size of the first filter 82;
wherein a shape of a cross section of the filter 70 taken along a horizontal direction (Figure 4) is a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions (when employed as a flat filter 5 as disclosed in Figure 4 of Yano) for the purpose of achieving a desired filtering characteristic.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Yano and Nagami et al. the filter having a corrugated shape formed by an alternating sequence of rectangle-shaped concave portions and rectangle shaped convex portions for the purpose of achieving a desired filtering characteristic as recognized by Verdegan et al..
Regarding claim 17, as applied to claim 16 above, the claim limitations are met.
Regarding claim 18, as applied to claim 16 above, the claim limitations are met.
Regarding claim 19, as applied to claim 16 above, Figures 2-4 of Verdegan et al. disclose the filter 70 comprising:
	a first filter 82; and a second filter 72 placed downstream of the first filter 82 (i.e. nearer to an interior of the flow passage of Yano) and having a mesh size that is finer than a mesh size of the first filter 82.
Regarding claim 20, as applied to claim 19 above, the claim limitations are met.
Regarding claim 21, as applied to claim 19 above, the claim limitations are met.
	Regarding claim 22, as applied to claim 16 above, Figure 4 of Verdegan et al. discloses 

	a distance between the first filter 82 and the second filter 72 in a direction perpendicular to the opening face of the suction port 20 as taught by Latham et al. is shorter than a width of the first filter 92 in the direction (since the first filter 82 covers the second filter 72 in the flow direction) perpendicular to the opening face of the suction port.
Regarding claim 23, as applied to claim 22 above, the claim limitations are met.
Regarding claim 24, as applied to claim 22 above, the claim limitations are met.
Response to Arguments
The anticipatory rejection in view of Nishikawa et al. (2017/0263985) is withdrawn in light of the claim amendments.
The obviousness rejections in view of Nishikawa et al. (2017/0263985) are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  No further comments are deemed necessary at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LEONARD R LEO/Primary Examiner, Art Unit 3763